DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 5/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the plurality of ingredients comprise one or more non-sweetener micro ingredients, macro-ingredients, and/or diluents.” The combination of the term “and/or,” the list of clam limitations coupled with term “one or more” makes it unclear as to what is actually being claimed. It is unclear if each item is recited in the alternative or all limitations are required. Additionally it is unclear if one or more micro ingredient are required and multiple macro ingredients are required or one or more macro ingredients are required. For the purpose of examination the claim will be treated as if each element recited, micro-ingredient, macro-ingredient, diluent, is in the alternative “or” and “one or more are required.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curiel (WO 2015022692 A2) in view of Carpenter (US 20110049180 A1).
Claim 1, Curiel discloses dispensing a plurality of beverage ingredients to produce a finished beverage; 
a user interface (110) configured to receive a selection of a beverage to be dispensed (FIG 11A, 11R) and a selection of a nutritive level for the beverage (Page 55, lines 9-20; Page 56, lines 9-11; Page 56, line 25 – Page 57, line 8); 

a controller (180) configured to look up a nutritive level recipe (Page 50, lines 25-31; Page 51, lines 5-7; FIG 11J) based on the nutritive level selection (FIG 11J; page 51, lines 5-7), the nutritive level recipe comprises an amount of one or more sweeteners to be dispensed to produce the beverage at the selected nutritive level, 
wherein the controller is further configured to activate one or more of the plurality of pumping or metering devices based on the nutritive level recipe to dispense the amount of the one or more sweeteners (Page 52, lines 17-23).
But is silent on a nozzle configured to dispense a plurality of beverage ingredients to produce a finished beverage.
Carpenter teaches a nozzle (180) configured to dispense a plurality of beverage ingredients to produce a finished beverage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Curiel with nozzle as taught by Carpenter in order to provide a multi-flavor dispensing valve capable of mixing multiple fluids at the same time.

Claim 2, Curiel discloses wherein the nutritive level recipe comprises an amount of a plurality of sweeteners to be dispensed to produce the beverage at the selected nutritive level (Page 38, lines 23-31; Page 56, lines 9-11; Page 56, line 25 – Page 57, line 8).

Claim 3, Curiel discloses wherein the pumping or metering devices include one or more of a positive displacement pump (All pumps disclosed are peristaltic pumps; Page 5, lines 28-30; Page 6, lines 2-4; Page 15, lines 11-12; Page 16, lines 7-8, 13-14, 

Claim 4, Curiel discloses wherein the controller is further configured to look up a beverage recipe for the beverage, the beverage recipe comprises amounts of a plurality of ingredients other than the one or more sweeteners to be dispensed to produce the beverage (FIG 9A, 9B, 11A; Page 35, lines 4-9; Page 50, line 22 – Page 51, line 2).

Claim 5, Curiel discloses wherein the nutritive level recipe and the beverage recipe are maintained in a combined recipe (FIG 9A, 9B; 11A-11F; Page 50, lines 25-31; Page 51, lines 5-7).

Claim 6, Curiel discloses wherein the plurality of ingredients comprise one or more non-sweetener micro-ingredients, macro-ingredients, and/or diluents (FIG 9A, 9B; 11A-11F; Page 35, lines 4-9).

Claim 7, Curiel discloses wherein the nutritive level recipe is maintained in a table of a plurality of recipes, each of the plurality of recipes comprises an amount of one or more sweeteners to be dispensed to produce the beverage at different nutritive level (FIG 11J).



Claim 9, Curiel discloses wherein the one or more sweeteners comprise a plurality of sweeteners including one or more caloric sweeteners and one or more non-caloric sweeteners (FIG 11J; Page 27, lines 1-11).

Claim 10, Curiel discloses wherein the user interface is further configured to receive a selection of a second beverage to be dispensed at the nutritive level, wherein a second nutritive level recipe comprises a second amount of one or more sweeteners to be dispensed to produce the second beverage at the selected nutritive level (Page 38, lines 23-31; Page 56, lines 9-11; Page 56, line 25 – 57, line 8).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754